[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The matter before the court is plaintiff's motion for deficiency judgment. The issues to be determined are the value of the subject premises and whether Joyce Musumano is liable for the loan pursuant to Guaranty of Payment dated September 12, 1989. (Plaintiff's Exhibit C).
Regarding the claimed deficiency, the court finds that the value of the premises at the date of vesting (November 20, 1992) was $275,000.00. The court awards additional attorneys fees in the amount of $7,187.50, an additional appraisal fee of $150.00, and costs of $501.60.
The total deficiency as of December 3, 1992, the date the hearing commenced is found to be $105,584.45 and is calculated as follows:
Findings of the court (Berger, J.) on the Date of Judgment (October 19, 1992).
Debt                         $344,846.36 CT Page 11202
Appraisal Fee                     400.00
Attorneys' Fees                 6,500.00
    Title Fee                         150.00 ---------- $351,896.36
Findings of this court:
Costs                         $    501.60
    Interest and late charges 10/19/92 — 11/20/92        $  1,554.80
    Total due Plaintiff on date of vesting (11/20/92)       $353,952.86
    Value of property at vesting (11/20/92)                  $275,000.00
Deficiency as of vesting      $ 78,952.46
Interest (11/20/92 — 12/3/92)  $    228.06
Appraisal Fee                 $    150.00
Attorneys' Fees               $  7,187.50
Real Estate Taxes             $ 19,066.03
The court finds that Joyce Musumano did not sign the September 12, 1989 Guaranty of Payment. The plaintiff failed to prove that Gregory Musumano signed Joyce's name to the document as her agent or that she ratified the signing of her name to the document by Gregory or anyone else. Therefore, Joyce Musumano is not liable for the debt in question.
So ordered,
JOHN J. LANGENBACH JUDGE, SUPERIOR COURT CT Page 11203